Citation Nr: 0102849	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-50 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to both legs and chin.

2.  Entitlement to service connection for a skin condition, 
to include actinic keratosis, lichen simplex chronicus and 
xerotic dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Jul 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Minneapolis, Minnesota, which denied the veteran's claims for 
service connection for shell fragment wounds to the legs and 
chin and a skin condition.  The veteran filed a timely appeal 
to these adverse determinations.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran engaged in combat with the enemy.
 
3.  The evidence does not show that the veteran currently 
suffers from any current residuals of his inservice shell 
fragment wounds.

4.  The evidence does not show that the veteran's current 
skin disorder is related to his active duty military service.


CONCLUSIONS OF LAW

1.  Residuals of shell fragment wounds to both legs and chin 
were neither incurred in nor aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  A skin condition was neither incurred in nor aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested service connection for shell 
fragment wounds to both legs and chin and a skin condition.  
Before addressing these issues, the Board notes that, on 
November 9, 2000, the President signed into law the 
"Veterans Claims Assistance Act of 2000", Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claims for service connection, the Board 
has reviewed the veteran's claims in light of the Act, and 
concludes that the RO did not fully comply with the new 
notification requirements at the time the veteran's claims 
were filed.  Specifically, the veteran and his representative 
were not explicitly advised at the time the claims were 
received of any additional evidence required for them to be 
substantiated, and the RO did not identify which evidence 
would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was subsequently developed with respect to 
the veteran's claims, and the RO's statements and 
supplemental statements of the case clarified what evidence 
would be required to establish entitlement to service 
connection.  The veteran and his representative responded to 
the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 Red. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA compensation 
examination in July 2000, administered in part to clarify 
statements made in an earlier April 1995 VA examination, 
satisfied this obligation.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record 
regarding his service connection claims.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Shell fragment wounds to both legs and chin

The veteran asserts that he sustained shell fragment wounds 
to his legs and chin in 1945, during the invasion of Okinawa.  
Specifically, he states that he was in the process of 
erecting a portable footbridge, called a "Bailey bridge," 
in Okinawa when his division came under heavy shelling, at 
which time he sustained shell fragment wounds to his chin and 
both legs.  However, he reports that these injuries were not 
recorded because they occurred during combat, and that 
corpsmen never left their group for medical treatment unless 
mortally wounded.

Evidence relevant to the veteran's claim for service 
connection for shell fragment wounds to both legs and chin 
includes his service medical records, which are negative for 
evidence of any complaints or diagnoses of, or treatment for, 
shell fragment wounds to any part of the veteran's body.  His 
separation examination, conducted in December 1945, noted 
that his head, face and skin were normal, and that the 
veteran was found to have no medical defects.

Relevant post-service evidence includes the report of a VA 
examination conducted in April 1995.  At that time, the 
veteran stated that while stationed in Okinawa he sustained 
shrapnel wounds to his legs and chin.  He indicated that over 
the years, the shrapnel had extruded.  In particular, he 
stated that one long splinter had come out from under his 
chin, but he did not currently feel any retained fragments of 
metal.

On physical examination, palpation of the skin revealed no 
obvious retained foreign body fragments.  The examiner 
diagnosed shell fragment wound, legs and chin, without 
obvious retained fragments on physical examination.  The 
examiner then stated that "[t]here is no evidence of shell 
fragment retention on physical examination and an x-ray 
procedure would be redundant in my opinion, and expose the 
patient to additional radiation and skin changes, etc."

The veteran again underwent a VA examination in July 2000.  
At that time, the examiner noted that "the patient was 
examined last in April 1995 and it was noted at the time that 
he had shell fragment wounds on both legs and his chin.  
Apparently, at that time, there was not any measurement done 
of the scar[s] or notation about whether they were tender or 
painful and the patient was asked to come in today for 
further clarification of this issue."  The examiner noted 
that the veteran was not entirely clear on when or where his 
shrapnel wounds occurred, but he did recall that he had 
received multiple shrapnel injuries to his chest, both legs 
and chin.  He indicated that no shrapnel had been surgically 
removed, although he indicated that over the years pieces of 
shrapnel had worked their way out of the skin.  He stated 
that he usually did not experience any discomfort at the 
sites of the old shrapnel injuries, but that they were 
occasionally tender, especially if he pressed them.

On physical examination, the examiner noted that the 
veteran's chin, chest wall and legs were well tanned with 
multiple freckles, and the skin was somewhat wrinkled, making 
it difficulty to identify any old shrapnel injuries.  
However, he stated that he was unable to identify anything 
that was obviously a shrapnel wound scar.  There were no 
areas which were tender to palpation along the chin, the 
anterior chest or the legs.  The examiner diagnosed a history 
of shrapnel wounds with no obvious scarring identifiable on 
examination.

The veteran has also submitted several statements, variously 
dated, from friends and fellow soldiers in support of his 
claim.  Of particular note is a statement received by VA in 
December 1995 from a fellow soldier in the 6th Marine 
Division.  In this statement, the fellow soldier indicated 
that sometime in May 1945, while their company was erecting a 
Bailey bridge over an inlet that led to the capital city on 
Okinawa, the 6th Marine division came under intense mortar 
and bomb bombardment.  He then stated that "[the veteran] 
did receive shell fragment wounds to his legs and chin at 
that time.  We lost a lot of our company during those days, 
and a lot of our company were also wounded."

The veteran's claims file also contains a letter of 
commendation, dated in May 1945, from a commanding major of 
the U.S. Marine Corps Reserve, thanking the officers and men 
of the 6th Engineer Battalion for their exceptional and 
courageous conduct during the Okinawa operation.  Of note is 
the comment that the engineers worked "under extremely 
adverse conditions, including night operations under 
artillery fire and small arms fire."  

In addition, of record is a copy of a Presidential Unit 
Citation presented to the 6th Marine Division for 
"extraordinary heroism in action against enemy Japanese 
forces during the assault and capture of Okinawa, April 1 to 
June 21, 1945."  This citation also noted that "units of 
the Division withstood overwhelming artillery and mortar 
barrages, repulsed furious counterattacks and staunchly 
pushed over the rocky terrain to reduce almost impregnable 
defenses..."  

The veteran has also submitted an undated book excerpt 
entitled "History of the Sixth Marine Division," which 
indicates that the veteran's division participated in bridge 
construction on Okinawa.  Of particular note is a paragraph 
indicating that in early June 1945, "the engineers began 
work on a larger, Bailey bridge, and by 2:30 in the afternoon 
of the next day, in spite of falling shells and falling rain, 
they had a crossing for armor and transport in operation."

Finally, the veteran's claims file also contains what appears 
to be copies of the veteran's 201 File, containing service 
personnel records.  Although these records do not mention the 
veteran's name, they appear to be consistent with the 
veteran's tour of duty information contained in the veteran's 
Report of Separation from U.S. Naval Service.  These records 
indicate that the soldier referenced "[e]mbarked on board 
U.S.S. SUMTER at Ulithi, Caroline Islands on 23Mar45 and 
sailed therefrom on 27Mar45.  Arrived and debarked at Okinawa 
Shima, Ryukyu Islands on 1 Apr45.  Participated in action 
against the Japanese enemy on Okinawa Shima, Ryukyu Islands 
from 1Apr45 to 21Jun45."

The Board notes that in an effort to assist the veteran with 
his claims, the RO requested that the National Personnel 
Records Center (NPRC) search for evidence to determine 
whether the veteran had received the Purple Heart.  In a 
response dated in September 1995, the NPRC indicated that 
there were no records of such a medal having been given to 
the veteran.

VA regulations provide that in the case of any veteran who 
has engaged in combat with the enemy in active service during 
a period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with he circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1998); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).  The effect of 
this law is that service connection will not be precluded for 
combat veterans simply because of the absence of a notation 
of a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Board notes that the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

A review of the official military documentation contained in 
the veteran's claims file reveals no conclusive evidence that 
the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's Notice of 
Separation from U.S. Naval Service, does not reflect that he 
received any decorations or medals which indicate his 
involvement in combat.  However, the Board finds that despite 
the lack of service medical records documenting the specifics 
of the veteran's involvement in the invasion of Okinawa, and 
in particular the shrapnel wound injuries claimed to have 
been sustained at that time, the veteran's claims file 
contains satisfactory lay evidence, in the form of consistent 
and credible lay statements from fellow soldiers and from the 
veteran himself, which document and corroborate his claims of 
injuries from shell fragments at that time.  Of particular 
significance is the statement from another soldier who served 
with the veteran in the 6th Marine Division, attesting to the 
fact that the veteran sustained fragment wounds to his legs 
and chin while erecting a Bailey bridge in Okinawa in May 
1945.  In addition, there is ample evidence that the 
veteran's division came under intense shell and mortar 
attacks, in the form of the Presidential Unit Citation 
referenced above, as well as the letter of commendation to 
the 6th Engineer Battalion of the 6th Marine Division.  
Finally, the book excerpt submitted by the veteran contains 
specific information which is entirely consistent both with 
the veteran's accounts and with the official military 
documentation, confirming the fact that the veteran's unit 
came under shelling while constructing a Bailey bridge in 
Okinawa.  Therefore, the Board finds that despite the lack of 
evidence showing that the veteran received a recognized 
military citation showing that he was engaged in combat, the 
record contains sufficient supporting evidence, including 
other official military documentation, which establishes that 
the veteran engaged in combat with the enemy.  Furthermore, 
the incurrence of shrapnel wounds while constructing a bridge 
in the open during heavy shelling is entirely consistent with 
the circumstances, conditions or hardships of service.  
Therefore, the Board concedes that the veteran sustained 
shrapnel injuries to the legs and chin in service.

However, as indicated above, in order to establish service 
connection, the evidence must indicate that a veteran suffers 
from a current disability which is related to the inservice 
injury.  In this case, a review of all of the post-service 
medical evidence of record fails to indicate that the veteran 
has ever been diagnosed with any residuals of his inservice 
shell fragment injuries.  On the contrary, the only medical 
evidence which addressed the issue of current disability 
consists of the two VA examination reports dated in April 
1995 and July 2000, both of which found no evidence of any 
such residuals.  Indeed, these examinations found no evidence 
of any retained fragments, or any evidence of scarring or 
tissue loss from any fragments which had extruded.  
Therefore, as the grant of service connection requires 
medical evidence of a current disability, the veteran's claim 
for service connection for residuals of shell fragment wounds 
to both legs and chin must be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).


II.  Skin condition

A review of the veteran's service medical records reveals no 
evidence of any recorded complaints or diagnoses of, or 
treatment for, a skin disorder.  His December 1945 discharge 
examination noted that his skin was "normal."

Nevertheless, the Board notes that, pursuant to the 
discussion above, the veteran has been determined to have 
engaged in combat with the enemy.  Furthermore, the 
incurrence of skin disorders while serving in the tropics of 
the south Pacific region is entirely consistent with the 
circumstances, conditions or hardships of service in such a 
locale.  Thus, the Board concedes that the veteran incurred a 
skin disorder while in service.

Relevant post-service evidence includes VA outpatient 
treatment notes dated from October 1979 to November 1994.  
These notes indicate numerous complaints and findings of 
itchy skin papules distributed about the veteran's entire 
body, but primarily located on his arms, leg, trunk, back, 
and face, beginning in late 1988, and continuing through 
1994.  These lesions were repeatedly diagnosed as actinic 
keratoses, although at least one lesion on his earlobe was 
found to be basal cell carcinoma.  Other notes indicate 
diagnoses of lichen fungus, dermatitis, and unspecified skin 
rash.  The origin of these problems was not provided, 
although one examiner queried whether this was a skin 
reaction to the veteran's use of nifedipine medication for an 
unrelated problem.

Also relevant is the report of the VA examination conducted 
in April 1995, at which time the veteran reported that while 
in service he had extensive exposure to the sun.  He 
indicated that many of the natives living on the islands 
where he was stationed had open sores which he referred to as 
"crud."  He stated his belief that his skin problems were 
related to this and that he had the same type of condition.  
He indicated that he had had multiple skin cancers, although 
attempts at clarification revealed that the veteran had 
actinic keratoses which had been treated over the previous 
several years.  The examiner stated that a review of the 
veteran's records showed that he had multiple actinic 
keratoses which had been treated with cryotherapy.  These 
records also showed a history of single skin cancer, 
described as basal cell carcinoma involving the right ear 
lobe, with no further recurrence.  The veteran complained of 
scaly, itchy areas over his skin, some of which were small 
and which were noted by the examiner on the veteran's right 
posterior neck, right eyebrow area, right dorsal hand and 
right temple.  The veteran also complained of dry, itchy skin 
over the lower legs, upper back and arms, and showed the 
examiner a patch on the left dorsal arm near the elbow which 
he stated was typical of the type of itchy areas he had had 
ever since his time of active duty service.    Following a 
physical examination, the examiner diagnosed the following 
disorders:  (1) history of basal cell carcinoma, right ear 
lobe, status post Mohs' micrographic surgery, August 1998, no 
evidence of recurrence on exam today; (2) history of actinic 
keratoses, previously treated with cryotherapy with early 
actinic keratoses noted on exam today of right posterior 
neck, right superior eyebrow, right dorsal hand and right 
temple; (3) lichen simplex chronicus versus xerotic 
dermatitis involving left dorsal upper arm near elbow; (4) 
xerosis involving trunk and lower extremities; and (5) 
extensive actinic damage over entire trunk, upper 
extremities, face, ears and neck.  

A review of this evidence reveals that the veteran clearly 
suffers from a current skin disorder.  However, the Board has 
found no medical evidence which relates any such disorder to 
the veteran's period of active duty service, some 43 years 
prior to the first post-service diagnosis of a skin disorder 
of record in 1988.  Indeed, there is nothing in the claims 
file, other than the veteran's own contentions, which would 
tend to establish that his current skin condition is related 
to his active duty military service.  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his current skin disorder.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current skin 
disorder is related to his service in the south Pacific in 
the mid-1940's cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for a skin condition.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The veteran's claim for service connection for residuals of 
shell fragment wounds to the legs and chin is denied.

The veteran's claim for service connection for a skin 
condition, to include actinic keratoses, lichen simplex 
chronicus and xerotic dermatitis, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

